                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IOU CENTRAL, INC.                               :
d/b/a IOU FINANCIAL, INC                        :
                                                :
       Plaintiff,                               :
vs.                                             :
                                                :           CASE NO. 1:20-cv-00200-MHC
BIG STATE TIRE AND AXLE, INC.,                  :
BIG STATE SUPPLY, LLC,                          :
R&S PROPERTIES OF KANSAS, LLC,                  :
ROY LEE EBARB,                                  :
MELISSA KAY EBARB,                              :
                                                :
       Defendants                               :

               PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT

       Per L. R. 3.3 and Fed R. Civ. P. 7.1, counsel for Plaintiff discloses the below information.

       (1)     A complete list of parties to this action, including any parent corporation and

publicly held corporation holding a 10% or more interest in their stock:

       Answer:

       Plaintiff

       IOU CENTRAL, INC. d/b/a IOU FINANCIAL, INC.

       Plaintiff is not-publicly traded. Plaintiff’s parent corporation is IOU Central, Inc.,

organized in and publicly traded in Canada. (ticker: IOUFF.PK and IOU.V).

       Defendants:

       BIG STATE TIRE AND AXLE, INC.,
       BIG STATE SUPPLY, LLC,
       R&S PROPERTIES OF KANSAS, LLC,
       ROY LEE EBARB,
       MELISSA KAY EBARB,




                                                1
       To Plaintiff’s knowledge, none of the Defendants are publicly traded and are not owned

by public traded companies. Defendant Big State [BST] is a company incorporated in Kansas,

the location of its principal place of business of which it is a citizen. Defendants Roy L. Ebarb

[RLE] and Melissa K. Ebarb [MKE] are married individuals domiciled in and citizens of Kansas

the members of Defendant R&S Properties [RSP]. RLB is the sole member of Defendant Big

State Supply [BSS] an affiliate of BST, operated from the same property, in the same business

       (2)     A complete list of all other persons, associations, firms, partnerships or

corporations having a financial or other interest which could be substantially affected by the

outcome of this particular case.

       Answer: none aside from the named parties.

       (3)     A complete list of all counsel for parties in this case.

       Answer: Paul G. Wersant, Attorney for Plaintiff.

       Respectfully submitted this 16th day of January 2020.

                       By:    /s/Paul G. Wersant
                              Paul G. Wersant
                              Georgia Bar No. 748341
                              3245 Peachtree Parkway, Suite D-245
                              Suwanee, Georgia 30024
                              Telephone: (678) 264-2358
                              Email: pwersant@gmail.com
                              Attorney for Plaintiff
                              File No. 82684 and 77833




                                                  2
